Citation Nr: 0717836	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Aronin, Legal Intern




INTRODUCTION

The veteran served on active duty from July 1962 to June 
1965.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a May 2003 rating decision in which the RO denied 
service connection for PTSD and for tinnitus.  In November 
2003, the veteran filed a notice of disagreement (NOD) in 
which he only referenced the denial of service connection for 
PTSD.  The RO issued a statement of the case (SOC) addressing 
both issues in April 2005.   The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) with respect to the matter of service connection for 
PTSD in June 2005.  

In response to additional evidence submitted by the veteran, 
the RO issued a supplemental SOC (SSOC) in July 2005, which 
reflected the RO's continued denial of the claim for service 
connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the veteran does not meet the criteria for a diagnosis 
of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 3.307, 3.309, 4.125(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

Concerning the claim for service connection for PTSD on 
appeal, a March 2003 pre-rating RO letter provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate this claim, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter meets Pelegrini's first three content 
requirements, as well as the VCAA's timing of notice 
requirements.  With respect to the fourth requirement under 
Pelegrini, the Board notes that the appellant has not 
explicitly been advised to provide any evidence in his 
possession that pertains to the claim.  However, the claims 
file reflects that the appellant has submitted and/or 
identified evidence in support of his service connection 
claim.  Given that fact, as well as the RO's instructions to 
him, the Board finds that the appellant has, effectively, 
been put on notice to provide any evidence in his possession 
that pertains to the claim.  Accordingly, on these facts, the 
RO's omission is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error). 

Concerning the notice requirements of Dingess/Hartman, in 
this appeal, the veteran's status is not at issue.  The 
notice requirements pertaining to existence of disability and 
nexus were met via the March 2003 letter, as addressed above.  
A March 2006 letter informed the veteran of how disability 
ratings and effective dates are assigned and the type of 
evidence that impacts those determinations; due to the 
veteran's change of address, it apparently did not reach him 
until the RO resent the letter in October 2006.  However, the 
Board notes that any error in the timing of this notice is 
harmless.  Id.  As the Board's decision herein denies service 
connection for PTSD, no effective date or rating is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records from the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania and the Vet 
Center in Morgantown, West Virginia; the report of a June 
2004 VA examination; April 2005 memoranda from the former 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) regarding research of the veteran's 
claimed PTSD stressors; and copies of photographs submitted 
by the veteran.  

In summary, in connection with the RO's consideration of the 
claim for service connection, the duties imposed by the VCAA 
have been considered and satisfied.  Through various notices 
of the RO, the veteran and his representative have been 
notified and made aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of 
this matter, at this juncture.  See Mayfield, 20 Vet. App. at 
543.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran contends that he currently suffers from PTSD as a 
result of stressful events during active service.  In 
multiple written statements, the veteran reported that he 
viewed multiple vehicle accidents involving fatalities while 
serving as an MP investigating traffic accidents during 
service.  He further reported that one of his superior 
officers in the traffic investigations unit committed suicide 
during his service with the unit.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  See 38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2006).  

Considering the claim for service connection for PTSD in 
light of the record and the governing legal authority, the 
Board finds that the claim must be denied.

Service medical records reflect no complaints, findings, or 
diagnosis of PTSD.  Service personnel records provided to VA 
are consistent with the veteran's account of having served as 
an MP in Germany in 1965.

Vet Center treatment notes dated from March 2003 to May 2005 
include frequent references to PTSD.  VA outpatient treatment 
records from June 2003 through December 2003 reflect a lack 
of consensus regarding whether the veteran has PTSD.  In a 
June 2003 VA treatment record, a clinical psychologist 
conducting an intake examination opined that, while the 
veteran described some symptoms consistent with PTSD and 
reportedly witnessed traumas, he did not appear to meet 
diagnostic criteria for PTSD.  In July 2003 VA treatment 
records, a resident who conducted some of the later 
individual therapy sessions made assessments of rule out 
PTSD.  The resident also listed assessments of PTSD in 
November and December 2003 VA treatment records.

In the report of an April 2004 VA PTSD examination, a VA 
psychiatric examiner indicated that he had reviewed the 
veteran's claims file, conducted an interview with the 
veteran, and performed a mental status evaluation.  His 
diagnostic impression was listed as dysthymic disorder of 
moderate intensity, secondary to multiple life stressors and 
issues, and not connected to service.  In his report summary, 
the examiner indicated that there was no evidence to justify 
diagnosis of PTSD, not only with regard to the stressor 
information provided, but also with respect to the symptom 
pattern and clinical portrait outlined, neither of which was 
consistent with a diagnosis of PTSD as defined by DSM-IV.

Initially, the Board notes that it is cognizant of the 
various psychiatric diagnoses of record, and notes that the 
veteran's VA treatment records include references to 
diagnoses of rule out PTSD and PTSD.  However, the April 2004 
VA psychiatric examiner specifically concluded that no 
diagnosis of PTSD was warranted.  The Board accords great 
probative value to the April 2004 VA psychiatric examiner's 
opinion, and finds it to be dispositive of the question of 
whether the veteran, in fact, suffers from PTSD.  Clearly, 
the reviewing examiner reached his conclusions only after an 
extensive review of the service and post-service records, 
examination of the veteran, and evaluation of the relative 
probative value of equivocal clinical evidence.

Hence, the Board finds that the most persuasive medical 
evidence that specifically addresses the question of whether 
the veteran has PTSD militates against the claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Where, as here, the competent and persuasive evidence 
establishes that the veteran does not have a particular 
disability-here, PTSD-there can be no valid claim for 
service connection for such disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, because 
the first, essential criterion for establishing service 
connection pursuant to 38 C.F.R. § 3.304(f) is not met, the 
Board need not address whether the remaining regulatory 
requirements-evidence of an in-service stressor and of a 
link between the stressor and the PTSD-are met.

In addition to the medical evidence, the Board has considered 
the assertions of the veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the 
veteran's belief that he has PTSD as a result of his military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As each 
is a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render a probative 
(i.e., persuasive) opinion on such a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to the either 
the nature or etiology of a current psychiatric disability 
have no probative value.

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for PTSD is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


